The difficulty I have in this case exists, probably, more in the nature of a doubt, than of a well settled opinion as to the merits of the motion. But so far as I have been able to examine this case, 1 am unable to agree with my brethren in opinion.
The proceedings before the justice of the peace by Hedges, were against two, Jackson and Dickenson. There was a return of "non est" as to Dickenson; and after hearing, judgment was rendered against Jackson alone. It is true the appeal was by Jackson alone, but the transcript sent up by the magistrate, shows this to have been a joint demand upon, and a joint indebtedness by Jackson and Dickenson. The transcript from the justice, is made a part of the proceedings in this court. It gives color to, though it is not the foundation
of the proceedings here. The demand itself, the indebtedness of the defendants, whether by bond, note, or book account, is the foundation of the plaintiff's declaration. It occurs to me, that the summons should have been against both Jackson and Dickenson, as in other cases of original proceedings in this court, against joint debtors, and a return of "non est" against one, would have justified the declaration and judgment against the other. But the plaintiff here files his declaration against Jackson, yet exhibits both in the transcript from the justice, and also by his books of account, a joint demand against Jackson and Dickenson. There is a variance between the plaintiff's declaration, and the proof he adduces in this court to sustain his declaration. What is there in this declaration against Jackson alone, to connect the demand and declaration against him, with the demand against Jackson and Dickenson? *Page 99 
None that I can see. The plaintiff himself, in the record, as by his proof, has disclosed the fact of his having a joint demand against two, when he has declared against only one. It strikes me, that it is an objection which the defendant may take advantage of, on a motion in arrest of judgment: and such, I take to be the law as I can gather it from the authorities. In support of this view of the subject, I refer to 1 Saund. Rep. 291, b. [note;] 3 Binn. Rep. 45,Owen vs. Shellhamer; 1 Binn. Rep. 319, Moore
vs. Wait.
                                             Judgment for plaintiff.